Title: To Thomas Jefferson from Gabriel Phillips, 18 October 1801
From: Phillips, Gabriel
To: Jefferson, Thomas


Sir,
New York Octr 18th. 1801
Influenced by the Voice of Public Opinion so conspicuously evinced in the change of Political Sentiment I have taken the liberty to address you on a Subject connected with the most uncontrovertable Facts tho’ some have contested & Even Denied their Existence
Some of the Disapointed & Clamorous Polititions of our Country have come forward with the utmost Virulence with Determined Opposition to the present Administration because it possesses an Independancy congenial with the Wishes of a large and increasing Majority of the Citizens of these States. It has been asserted repeatedly that the former Councils never removed from Office a person whose political Sentiments were incompatible with their Own. This has been a Theme of continual Invective against some Removals which have taken. A Man under the fictitious Name of Marcus Junius Brutus in discenting on your Answer to the Merchants of New-Haven Asserts that no Collector of Duties under any particular State before the present Constitution but was continued in Office after the Collection of Duties was ceded to the United States.
Colonel Payne of Edenton North Carolina is a conspicuous Instance of the Contrary. Mr Payne at the commencment of the Revolution took a very Active Part in Defence of the Rights & Liberties of his Country. At the Expiration of the Contest he was by the Legislature of that State chosen Collector for the Port of Edenton. Upon the Adoption of the present Constitution of the United States Mr Samuel Jonston of that State was chosen one of the Senators in Congress. By his Exertions Mr Payne was removed & a Mr Samuel Tredwell a Young Man nephew of Mr. Jonstons apointed in his Room. Mr Tredwell was of a disafected Family in the state of New York (during the War with Great Britain) placed within the Enemies Lines. After the War Mr Tredwell became an Inhabitant of Edenton & connected to a Neece of Mr Jonstons. This may account for Mr Paynes Dissmission. While on the Other hand not a Single Objection could be attached to his Character. On the Contrary he was distinguished for his Activity in Defence of his Country against the Usurpation of a foreign Power. As a Collector he was Universally Esteemed and his Removal Lamented by all who well knew him. A Man of handsome Abilities & a Mind the Most Noble. I may Venture to assert no one who knows his Charecter but must Admire the Many Amiable Qualities he possesses. Two or three years after his Removal from Office as Collector he was Choshen Marshal of the District of North Carolina. His Apointment took place on the resignation of Col John Skinner the former Marshal and I presume apointed in his Room in consequence [of Mr] Skinners Recommendation to the President. Mr Payne was continued in Office between three & four Years. During that Period he was a zelous Advocate of the French Revolution and an Enthusust in their Successes believing its tendency would be the Emancipation from Slavery a large portion of the human Race Sunk in Ignorance & Despotism.
He was a Violent Opposer of the British Treaty and with Others Signed the largest Petition ever presented to the house of Representatives praying it might not be carried into Effect. Unfortunatly his Manly Resistance and Independent Mind caused his Dismission. Mr Sedgraves the District Judge of that State could not think & act with Colonel Payne tho’ in Offices connected a simelarity appeared necessary. How far this Effected Mr Paynes Situation I will not presume to determine but to these causes he attributes his fall. I hope Sir you will pardon the Liberty I have taken in this lengthy Degression tho’ true Statment of Facts. Learning that Mr Habersham the Post Master General is about to retire from Office Could you think Colonel Payne worthy that Office or Another from what I have said from the knowledge you may heretofore possess of his Character or from Information from David Stone Esqr Senator in Congress and Charles Jonston Esqr Member of the house of Representatives both perfectly acquanted with Colonel Payne I cannot but flatter myself the Duties he may be entrusted with would meet the Aprobation of the President & his Country
Accept My Duty & Respects
Gabrl Phillips
